On- Motion for Rehearing.
Mr. Chief Justice Wolverton
delivered the opinion.
6. The appellant’s counsel, by an able and cogent .petition for rehearing, insist that the court has fallen into an error in its construction of the complaint, through a confusion of “error of fact” with “ignorance of fact,” but upon a careful reexamination of the matter we have arrived at the same result. “An error of fact takes place either when some fact which really exists is unknown, or some fact is supposed to exist which really does not exist”: Mowatt v. Wright, 1 Wend. 355, 360 (19 Am. Dec. 508). This is, in substance, the definition given by Mr. Chief Justice Dixon in Hurd v. Hall, 12 Wis. 125, 138, which he denominates uignorantia facti,” thus indicating that in practical effect, at least, they are substantially one and the same thing. Ignorance is the “lack of knowledge,” and ignorance of fact is the “want of knowledge of the fact in question”: Bouv. Die. “A mistake of fact consists in an unconsciousness, ignorance, or forgetfulness of a fact, past or present, material to the transaction, or in the belief of the present existence of a thing material to the transaction which does not exist, or in the past existence of a thing which has not existed”: 20 Am. & Eng.. Enc. Law (2 ed.), 807. Technically, a mistake of fact has the *551broader significance, “and extends to and includes tbe case of a party who, through mere ignorance of the existence or nonexistence of a material fact, is induced to do an act * * injurious to himself, where, if he had been informed of the existence or nonexistence of such fact, he would not have performed such act”: Hurd v. Hall, 12 Wis. 125. Then following this observation is the statement that “ignorance of the existence or nonexistence of a material fact precludes the idea that the party at the time of the transaction should' have been influenced by it, for it is impossible that the mind should be moved by that of which it knows nothing.” This latter observation simply means that a person could not be influenced by a fact of which he knew nothing or was not conscious of, but it does not follow that he might not be influenced by a supposed fact, or one about which he was mistaken, and thought existed or had come to pass, when in reality it had not. In such a case the real fact would not influence the mind or act, but the supposed fact would. Hence the mistake or error of fact, supposing it to be one thing instead of another, and acting accordingly. But he might act without reference to the fact, knowing nothing whatever of it, whereas, if he had been ápprised of it, his course would have been different, or he would have been held to a different legal responsibility. This, we suggest, would be a technical ignorantia facti; but withal there is yet seeming confusion, for in. practice the terms are frequently used as of interchangeable significance. “Considered as a motive of actions,” says Bouvier, “ignorance differs but little from error. They are generally found together, and what is said of one is said of both.”
But the distinction sought to be maintained cannot help the defendant, because the complaint, .as we formerly analyzed it, which we still think to be correct, comprises both ideas of a mistake of fact and ignorance of fact. It *552alleges a mistake of fact by setting forth that plaintiffs were informed and believed that Hosea Stephens was one of the legatees and alive at the.time, when he was not, and ignorance of fact when they say that they did not know that Hosea was not living at the time of the death of the testator. So that, if either-of these allegations were true, and plaintiffs paid the money when demanded, assuming bona fide the fact to be that Hosea was alive when the testator died, when in truth he was not, they would be entitled to recover. “This ignorance of fact,” says Mr. Chief Justice Dixon in Hurd v. Hall, 12 Wis. 125, “must be excusable, that is, it must not arise from the intentional neglect of the party to investigate them.” A clear, bona fide mistake, ignorance, or forgetfulness of facts will entitle the plaintiffs, acting in pursuance thereof in the payment of money, to a recovery. Lord Abinger, C. B., says: “ I think the knowledge of facts which disentitles the party from recovering must mean a knowledge existing in the mind at the time of payment Kelly v. Solari, 9 M. & W. 54. The principle was directly approved and adopted in the later case of Bell v. Gardiner, 43 Eng. C. L. Rep. 16, so that our interpretion of the complaint is within the rule of the adjudicated cases, and to this we adhere.
7. As to the second contention, it need only be said that the facts have not been determined. This was the trial court’s function, and we have seen that its findings of fact do not support the judgment, nor will they support a judgment in favor of the defendant,'so that we may render judgment thereon accordingly.
8. As to the evidence, there is scope for the drawing of different inferences, and not possessing the authority to try and determine a question of fact in a law action, we cannot make the findings' which it is sought to have us render. “ On setting aside a judgment in an action at law, the appellate court will not undertake to render or *553order final judgment where the facts in issue are controverted or not definitely settled, but will order a new trial”: 3 Cyc. 456. The finding that the money was “paid by plaintiff to the defendant as legatee,” etc., was a conclusion of law, and so treated by the court, and it is not within our province to treat it as a finding of fact.
The rehearing will be denied.
Reversed : Rehearing -Denied.